Citation Nr: 0127760	
Decision Date: 12/31/01    Archive Date: 01/03/02

DOCKET NO.  96-23 455A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for uterine fibroid 
cysts.

2.  Entitlement to an increased evaluation for plantar wart 
of the right foot, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for bronchial 
asthma, currently evaluated a 10 percent disabling.

4.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation for arthritis of 
both shoulders, right elbow, and right wrist, currently 
evaluated as 20 percent disabling.  

6.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1982 to June 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to service connection for uterine 
fibroid cysts.  In that decision, the RO also granted service 
connection for the residuals of plantar wart of the right 
foot and assigned a noncompensable evaluation, effective 
March 8, 1995.  The veteran subsequently perfected a timely 
appeal regarding the denial of service connection for uterine 
fibroid cysts and the disability rating assigned for her 
residuals of plantar wart of the right foot.

In a December 1998 rating decision, the RO granted an 
increased disability rating of 10 percent for the residuals 
of plantar wart of the right foot, effective March 8, 1995.  
That did not resolve the appeal, however, because, in AB v. 
Brown, 6 Vet. App. 35 (1993), the United States Court of 
Appeals for Veterans Claims (Court) held that, on a claim for 
an original or increased rating, the veteran will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation, and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded.  In this case, the veteran has continued to express 
disagreement with the assigned disability rating.

In an April 1999 rating decision, the RO denied the veteran's 
claims of entitlement to increased evaluations for bronchial 
asthma, currently evaluated a 10 percent disabling; 
hypertension, currently evaluated as 10 percent disabling; 
and arthritis of both shoulders, right elbow, and right 
wrist, currently evaluated as 20 percent disabling.  The RO 
also denied entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  As 
will be discussed in greater detail below, the veteran 
recently has expressed disagreement with that decision.  A 
Statement of the Case has not been issued with respect to 
that issue.  Thus, the veteran's claims have not been 
perfected for appellate review and must be remanded to the 
RO.  See Manlicon v. West, 12 Vet. App. 238, 240-241 (1999).

In a February 2000 rating decision, the RO denied entitlement 
to service connection for bilateral pes planus, sinusitis, 
and onychomycosis and tinea pedis.  The RO also denied 
service connection for a number of disabilities that were 
claimed as being due to an undiagnosed illness.  Thereafter, 
in an October 2000 rating decision, the RO also denied 
entitlement to special monthly compensation.  To the Board's 
knowledge, the veteran has not filed a Notice of Disagreement 
(NOD) regarding any of these denials.  Thus, these issues are 
not currently before the Board on appeal.

In September 2001, the veteran presented testimony at a 
personal hearing before the undersigned Member of the Board, 
at the RO.  A transcript of this hearing has been obtained 
and associated with the claims folder.  


REMAND

During the pendency of this appeal, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096, which provides that, upon receipt of 
a complete or substantially complete application, the 
Secretary of Veterans Affairs shall make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA § 3(a), 114 Stat. 2096, 2097-
98 (codified at 38 U.S.C. § 5103A (West Supp. 2001)).  
Recently, the Secretary of Veterans Affairs issued new 
regulations to implement the VCAA, which are found at 66 Fed. 
Reg. 45,620-632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  These 
new regulations, which in pertinent part are effective as of 
the date of enactment of the VCAA, interpret and implement 
the mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

During her September 2001 Travel Board hearing, the veteran 
testified that she has been receiving periodic treatment for 
her uterine fibroid cysts and residuals of plantar wart at a 
VA Medical Center (MC) in Atlanta, Georgia, over the past 
several years.  However, a review of her claims folder 
reveals that the most recent treatment record obtained from 
that VAMC is a Women's Wellness Summary dated in September 
1997.  Because the veteran specifically testified that she 
has received treatment for both of her claimed disabilities 
on several occasions since 1997, the Board believes that a 
remand of this case is necessary, in order to determine 
whether the records of that treatment contain information 
pertinent to her claims.  VCAA § 3(a), 114 Stat. 2096, 2097-
98 (codified at 38 U.S.C. § 5103A (West Supp. 2001)); see 
also 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

In the April 1999 rating decision, the RO denied the 
veteran's claims of entitlement to increased evaluations for 
bronchial asthma, currently evaluated a 10 percent disabling; 
hypertension, currently evaluated as 10 percent disabling; 
and arthritis of both shoulders, right elbow, and right 
wrist, currently evaluated as 20 percent disabling.  The RO 
also denied entitlement to total rating based on individual 
unemployability due to service-connected disabilities.  
Thereafter, in a signed statement submitted to the RO in June 
1999, the veteran expressed disagreement with that rating 
decision.  The Court has held that the filing of a Notice of 
Disagreement initiates the appeal process and that, where the 
RO has not yet issued a Statement of the Case (SOC) as to the 
issues involved, a remand is required.  See Manlicon, 12 Vet. 
App. at 240-241; see also Godfrey v. Brown, 7 Vet. App. 398, 
408-410 (1995).  Therefore, the Board finds that these issues 
must be remanded so that the RO can issue an SOC and the 
veteran can be afforded the opportunity to perfect a timely 
Substantive Appeal (VA Form 9) as to these issues.

Accordingly, this case is remanded for the following actions:

1.  The RO should specifically request 
that the veteran provide the names and 
addresses of any health care providers 
who may possess additional records 
pertinent to her claims which are not 
already included within her VA claims 
folder.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of any pertinent 
treatment records identified by the 
veteran in response to this request, 
which have not been previously secured.  
Regardless of the veteran's response, the 
RO should obtain copies of all available 
treatment records from the VAMC in 
Atlanta, Georgia since 1997.

2.  Thereafter, the RO should review the 
claims folder and ensure that all 
developmental and notification actions 
required by the VCAA and its implementing 
regulations have been completed in full.  
The RO is free to undertake any 
additional development it deems necessary 
in order to comply with the VCAA.  The RO 
should then readjudicate the veteran's 
claims of entitlement to service 
connection for uterine fibroid cysts and 
entitlement to an increased evaluation 
for a plantar wart of the right foot.  As 
to any issue as to which the veteran has 
filed a NOD and which has not been 
addressed in any previous Statement of 
the Case, the veteran should be provided 
the opportunity to perfect a timely 
Substantive Appeal (VA Form 9).  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished with copies of a 
Supplemental Statement of the Case and 
given an opportunity to respond. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2001).


